



CANCER GENETICS, INC.
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into as of June 27, 2016
(“Effective Date”), by and between Cancer Genetics, Inc., a Delaware corporation
(the “Company”), and John Roberts (“Employee”).


In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1.Employment.     The Company hereby employs Employee in the capacity of the
Executive Vice President of Finance, Chief Operating Officer, and Secretary of
the Company, reporting directly to the President and Chief Executive Officer of
the Company (the “CEO”). Employee accepts such employment and agrees to perform
such roles and provide such management and other services for the Company as are
customary to such office and such additional responsibilities, consistent with
his position as the Company’s Executive Vice President of Finance, Chief
Operating Officer, and Secretary as may be assigned to him from time to time by
the CEO. All employees in the financial operations, public company related
financial reporting, accounting, general office administration, client services,
information technology operations and infrastructure, and human resources
departments of the Company shall report, directly or indirectly, to Employee,
and Employee shall make (or delegate to others) all employment decisions
regarding and with respect to direct and indirect reports.


2.Term.


2.1
    The employment hereunder shall be for a period commencing on July 11, 2016
(the “Commencement Date”) and ending on the one year anniversary of the
Commencement Date (the “Initial Term”), unless earlier terminated as provided in
Section 4 or 5. This Agreement shall be automatically renewed for successive
one­year periods thereafter, commencing upon the expiration of the Initial Term,
unless earlier terminated as provided in Section 4 or 5. Employee’s employment
following the Commencement Date will be on a full­time business basis requiring
the devotion of substantially all of his productive business time for the
efficient and successful operation of the business of the Company.


2.2
    During the period between the Effective Date and Commencement Date, Employee
shall serve as an employee and will perform such tasks and duties related to the
organization, operation and growth of the Company as the CEO and Employee
reasonably and mutually agree, subject to Employee’s availability and prior
commitments.


2.3
    Employee agrees that for the period between the Effective Date and the
Commencement Date, that he will be paid at a daily rate equivalent to the Base
Compensation.


3.Compensation and Benefits


3.1
    Cash Compensation.


(a)
    For the performance of Employee’s duties hereunder following the
Commencement Date, the Company shall pay Employee an annual salary in the amount
of $300,000 or such greater amount as may be determined by the Board of
Directors of the Company from time to time (the “Base Compensation”). The annual
salary shall be paid in installments either every two weeks or twice per month,
based on and in accordance with Company’s regular payroll procedures.




(b)
    Company shall compensate Employee as they reasonably and mutually agree for
Employee’s performance of work during the period between the Effective Date and
the Commencement Date pursuant to Section 2.2.


3.2

Bonus Plan.



(a)
    Employee shall be entitled to participate in the bonus compensation plan
further defined in Section 3.2(b). Additional detail of the bonus compensation
plan will be provided in written detail to Employee once the bonus compensation
plan is adopted by the Board, which will occur within a reasonable time after
the Commencement Date. Any bonus or incentive compensation paid to Employee
shall be in addition to Base Compensation.


(b)
    Employee shall be eligible annually for a bonus to be determined by the
Board of up to thirty-five percent (35.0%) of Base Compensation. The amount of
the bonus shall be determined by the Board, based on its assessment of
Employee’s performance and the Company’s performance against appropriate goals
established annually by the Board or the Compensation Committee of the Board
after consultation with the Executive, prior to the beginning of the period of
time from which the performance of the Employee would be evaluated and measured
for such bonus. If the Board determines that the Executive has achieved all such
goals for a given period, the amount of the bonus will be up to 35.0% of Base
Compensation for that period. Employee’s bonus, as earned, shall be payable at
the later of (i) the end of the first fiscal quarter of the Company following
the end of the period for which the bonus was earned, or (ii) upon the issuance
of the independent auditors’ report for the period ending when the bonus was
earned. The first bonus period shall be for the period commencing on the
Commencement Date and ending at the last day of the Company’s fiscal year in
which the Commencement Date occurs, unless the Board reasonably determines that
results in a stub bonus period that is so short as to be impractical (in which
event the first bonus period shall be said stub bonus period plus the next full
Company fiscal year after the Company fiscal year in which the Commencement Date
occurs). Thereafter, the bonus plan period shall be the Company fiscal year.


3.3
    Stock Options.


(a)
    From time to time, the Company may grant to Employee options under the
Company’s Stock Option Plan (or its successor stock plan) to purchase shares of
the Company’s common stock at a stated exercise price per share.


(b)
    Upon approval of the Compensation Committee, the Company shall grant to
Employee a stock option under the 2011 Stock Option Plan (the “Plan”) to
purchase 120,000 shares of Common Stock, with the exercise price of the stock
options fixed under the Plan as of the Commencement Date, with the option to be
treated as an incentive stock option to the greatest extent permitted by law and
a non­qualified stock option as to the balance, vesting in accordance with the
notice of stock option grant and stock option grant attached hereto as Exhibit A
(the “Stock Options”).


3.4
    Benefits. Employee and his dependents shall be entitled to such
medical/dental, disability and life insurance coverage and such 401(k) plan and
other retirement plan participation, vacation, sick leave and holiday benefits,
if any, and any other benefits as are made available either to Company’s other
senior executives or to the Company’s personnel generally, all in accordance
with the Company’s benefits program in effect from time to time. The Employee is
responsible for paying the employee’s portion of the benefit costs consistent
with other relevant employees of the Company. The medical/dental, disability and
life benefits provided to Employee under this Section 3.4 shall continue until,
and shall terminate, six (6) months after a Termination Event pursuant to
Section 4 or Section 5, subject to the Employee signing the Company’s form of
Release as provided as Exhibit B, except to the extent that Employee receives
comparable benefits at a future employer during the six (6) months after the
Termination Event, in which case the pertinent benefits from the Company shall
end upon Employee’s enrollment in the future employer’s benefit plan.
3.5
    Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable expenses incurred by Employee in performing his tasks, duties and
responsibilities under Sections 2.1 and 2.2 or otherwise in connection with and
reasonably related to the furtherance of the Company’s business. Employee shall
submit expense reports and receipts documenting the expenses incurred in
accordance with Company policy, and will comply with using the Company’s
electronic T&E software and travel planning systems. It is anticipated the
Company will pay for routine weekly travel and lodging to either Rutherford, NJ
or RTP, NC or Los Angeles, CA facilities and laboratories as long as all such
travel is in compliance with Company T&E policies.
3.6
    Mobile Device & Phones. The Company shall provide a mobile phone that is
compliant with the Company policy and is HIPAA compliant. The Employee is
welcome to use his own device or phone, but it must be registered with the I.T.
department and must follow the Company’s “BYOD” (Bring Your Own Device)
policies, including but not limited to setting up of passwords, backups of
information and compliance with email and communication policies.


3.6     Moving Expenses. Intentionally Omitted.


4.Change of Control.


4.1
    In the event of a termination of Employee’s employment hereunder by the
Company with or without Cause or by Employee with or without Good Reason, within
12 months following a Change of Control, the Company will promptly pay Employee,
in lieu of the amounts required under Section 5.2(b) and in addition to the
amounts required under Sections 3.4, 3.5 and 5.2(a), a severance amount, payable
in a lump sum immediately upon the later of such termination of employment or
Employee’s execution of a Release in the form attached as Exhibit B, equal to
twelve (12) months base compensation, plus an amount equal to the prior year
bonus.
4.2     As used herein, a “Change of Control” of the Company shall mean any of
the following: (i) the acquisition by any person(s) (individual, entity or
affiliated or unaffiliated group) in one or a series of transactions (including,
without limitation, issuance of shares by the Company or through merger of the
Company with another entity) of direct or indirect record or beneficial
ownership of 50% or more of the voting power with respect to matters put to the
vote of the shareholders of the Company and, for this purpose, the terms
“person” and “beneficial ownership” shall have the meanings provided in Section
13(d) or 14(d) of the Securities Exchange Act of 1934 or related rules
promulgated by the Securities and Exchange Commission; (ii) the commencement of
or public announcement of an intention to make a tender or exchange offer for
more than 50% of the then outstanding Shares of the common stock of the Company;
(iii) a sale of all or substantially all of the assets of the Company; or (iv)
the Board, in its sole and absolute discretion, determines that there has been a
sufficient change in the stock ownership of the Company to constitute a change
in control of the Company. Notwithstanding the foregoing, the following
acquisitions shall not constitute a “Change of Control”: (1) any capital raised
by the Company (not used for a redemption of outstanding shares); (2) the
closing of any transaction that in good faith may be reasonably characterized as
an acquisition of another entity by the Company rather than the other way
around; or (3) any acquisition of the Company or its shares by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company.


5.Termination


5.1
    Termination Events. The employment hereunder will terminate upon the
occurrence of any of the following events (“the Termination Event”):


(c)
    Employee dies; or


(d)
    The Company, by written notice to Employee or his personal representative,
discharges Employee due to the inability to continue to perform the duties
previously assigned to Employee hereunder prior to such injury, illness or
disability for a continuous period exceeding 90 days or 180 out of 360 days by
reason of injury, physical or mental illness or other disability, which
condition has been certified by a physician reasonably acceptable to the
Company; provided, however, that prior to discharging Employee due to such
disability, the Company shall give a written statement of findings to Employee
or his personal representative setting forth specifically the nature of the
disability and the resulting performance failures, and Employee shall have a
period of thirty (30) days thereafter to respond in writing to the Company’s
findings, whereupon the Company shall conduct a reasonable and fair hearing with
the Employee and any supporting witnesses and evidence for the Employee to reach
a final determination; or


(e)
    Employee is discharged by the Company for “Cause.” As used in this
Agreement, the term “Cause” shall mean:


(i)
    Employee’s conviction of (or pleading guilty or “nolo contendere” to) any
felony or a major misdemeanor involving dishonesty or moral turpitude; provided,
however, that prior to discharging Employee for Cause, the Company shall give a
written statement of findings to Employee setting forth specifically the grounds
on which Cause is based, and Employee shall have a period of ten (10) days
thereafter to respond in writing to the Company’s findings; or


(ii)
    The Employee’s (1) unreasonable failure to perform his duties, as determined
by the Board of Directors, (2) substantial and material breach of, or default
under, this Agreement or the Proprietary Information and Invention Assignment
Agreement (as defined herein), or (3) the Employee’s failure, as determined by
the Board of Directors, to meet reasonable benchmarks, as may be agreed to from
time to time by the Employee and the Board of Directors. In the case of any of
the conditions set forth in this Section 5.1(c)(ii), the Employee shall be given
written notice of the intent of the Board of Directors to terminate the
Employee’s employment under this paragraph, and shall be permitted thirty (30)
days from receipt of such written notice to promptly cure any such breach or
default to the reasonable satisfaction of the Board of Directors.


(f)
    Employee is discharged by Company other than in accordance with Section
5.1(a)­(c) (a termination “without Cause”), which the Company may do at any
time, with at least thirty (30) advance written notice, subject to the full
performance of the obligations of the Company to the Employee pursuant to
Section 4 or Section 5.2, as the case may be; or


(g)
    Employee voluntarily terminates his employment due to “Good Reason,” which
shall mean (i) a material default by the Company in the performance of any of
its obligations hereunder, which default remains uncured by the Company for a
period of thirty (30) days following receipt of written notice thereof to the
Company from Employee; (ii) a material diminution of the roles, responsibilities
or duties and/or the position, title or authority of Employee hereunder; or
(iii) a requirement that Employee report to any person(s) other than the CEO or
the Chairman of the Board; or


(h)
    Employee voluntarily terminates his employment without Good Reason, which
Employee may do at any time with at least 60 days advance notice.


5.2
    Effects of Termination.


(a)
    Upon termination of Employee’s employment hereunder for any reason, the
Company will promptly pay Employee all Base Compensation owed to Employee and
all bonuses earned, as previously defined in writing by the Company, and unpaid
through the date of termination (including, without limitation, salary and
employee expenses reimbursements). Employee shall be paid for any performance
bonus plan then in effect on a pro rata basis for that period of time during the
fiscal year in which termination occurs, but such amount, if any shall only be
paid at a commensurate time as other employees are paid their bonus amounts.


(b)
    Unless Section 4 applies (in which case Section 4, and not this Section
5.2(b), will be followed), and in addition to the amounts required under
Sections 3.4, 3.5 and 5.2(a):


(i)
    Upon termination of Employee’s employment under Sections 5.1(a), Company
shall continue to pay the Base Compensation to the estate of the Employee for a
period of ninety (90) days after such death.


(ii)
    Upon termination of Employee’s employment under Section 5.1(b), the Company
shall pay Employee, commencing immediately upon such termination of employment,
monthly (or biweekly at the Company’s discretion) amounts equal to the then
applicable Base Compensation, excluding bonus, for a period of twelve (12)
months after termination.


(iii)
    Upon termination of Employee’s employment under Section 5.1(d) or 5.1(e),
the Company shall pay Employee, commencing immediately upon the later of such
termination of employment or Employee’s execution of a Release in the form
attached as Exhibit B, monthly (or biweekly at the Company’s discretion) amounts
equal to the then applicable Base Compensation, excluding bonus, for a period of
six (6) months after termination.


(c)
    At all times both during his employment and upon the termination of
Employee’s employment hereunder pursuant to Sections 5.1(b), 5.1(c), 5.1(d),
5.1(e) or 5.1(f), Employee agrees that for the twelve (12) month period
following the Termination Event:


(i)
    Employee will not directly, whether as an individual, employee, director,
consultant or advisor, or in any other capacity whatsoever other than a passive
investor, provide services to any person, firm, corporation or other business
enterprise which is involved in the business of development, marketing or
providing a diagnostic service offering of proprietary DNA probes or microarrays
or next generation sequencing to cancer researchers or physician practitioners
or biotech and pharma companies that serve the cancer markets and categories in
direct competition with the Company (“Competitive Engagements”), unless Employee
obtains the Company’s prior written consent.


(ii)
    Employee will not directly or indirectly solicit any individual to leave the
Company’s then full­time employ, for any reason, to join or be employed by any
employer that then employs Employee as an employee, director, consultant or
advisor.


(iii)
    Employee will not directly or indirectly induce any provider, agent,
customer, supplier, distributor, or licensee of the Company to cease doing
business with the Company or to breach its agreement with the Company.


(d)
    Employee acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss, which may be incurred by reason of
breach of the restrictive covenants set forth in Section 5.2(c). Accordingly, in
the event of any such breach, the Company shall, in addition to any remedies
available to the Company at law, be entitled to seek equitable relief in the
form of an injunction, precluding Employee from continuing to engage in such
breach, without the need to post a bond or other security.


(e)
    If any restriction set forth in Section 5.2(c) is held to be unreasonable,
then Employee and the Company agree, and hereby submit, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable.


(f)
    Except as required by law, Employee agrees not to make to any person,
including but not limited to customers of the Company, any statement that
disparages the Company or which reflects negatively upon the Company, including
but not limited to statements regarding the Company’s financial condition, its
officers, directors, shareholders, employees and affiliates. The Company agrees
not to make to any person, including but not limited to customers of the
Company, any statement that disparages Employee or which reflects negatively
upon Employee, including but not limited to statements regarding his financial
condition.


6.Conflicts of Interest


6.1
    Duty to Disclose. Employee will provide the CEO and Board with a report on
the existence of any actual or the appearance of any conflicts of interest. In
connection with any actual conflicts of interests or the appearance of a
conflict of interest, Employee will confidentially disclose the existence of any
conflicts of interests, including his financial interest and the minimum about
of facts necessary to assess the conflict of interest, to the CEO and Board or
to any special committees with Board delegated powers considering the proposed
transaction or arrangement. If the Board or committee has reasonable cause to
believe that Employee has failed to disclose any actual conflict of interest, it
shall inform Employee of the basis for such belief and afford Employee an
opportunity to explain the alleged failure to disclose.


6.2
    Determining Whether a Conflict of Interest Exists. After disclosure of the
financial interest and the minimum about of facts necessary to assess the
conflict of Interest, and after any discussion with the Employee, Employee shall
excuse himself from the Board or committee meeting while the determination of
whether a conflict of interest exists is discussed and voted upon. The remaining
Board or committee members shall determine whether a conflict of interest
exists.


6.3
    Addressing Conflict. If the Board determines that Employee has either an
actual conflict of interest or the appearance of a conflict, the Company and
Employee shall employ good faith actions to resolve the conflict of interest.


7.General Provisions.


7.1
    Assignment. The Employee may not assign or delegate any of his rights or
obligations under this Agreement. The Company may assign this Agreement to its
successors and assigns, including a purchaser of all or substantially all of the
assets of the Company.


7.2
    Entire Agreement. This Agreement, together with the Proprietary Information
and Invention Assignment Agreement, contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior written and verbal agreements between the parties.


7.3
    Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.


7.4
    Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns and Employee and Employee’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join and be bound by the terms and conditions hereof.


7.5
    Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with, the laws of the State of New Jersey, and venue and
jurisdiction for any disputes hereunder shall be heard exclusively in any court
of competent jurisdiction in New Jersey for all purposes.


7.6
    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.


7.7
    Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.


7.8
    Notices. Any notices or other communications required or permitted hereunder
shall be in writing and shall be deemed received by the recipient when delivered
personally or, if mailed, five (5) days after the date of deposit in the United
States mail, certified or registered, postage prepaid and addressed, in the case
of the Company, to its corporate headquarters, attention CEO, and in the case of
Employee, to the address shown for Employee on the signature page hereof, or to
such other address as either party may later specify by at least ten (10) days
advance written notice delivered to the other party in accordance herewith.


7.9
    No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.
7.10
    Legal Fees and Expenses. In the event of any disputes under this Agreement,
each party shall be responsible for their own legal fees and expenses which it
may incur in resolving such dispute, unless otherwise prohibited by applicable
law or a court of competent jurisdiction.


7.11
    Counterparts. This Agreement may be executed by exchange of facsimile
signature pages and/or in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.


7.12
    Insurance on Employee. The Company shall be entitled to obtain and maintain,
at the Company’s expense, key person life insurance on the life of the Employee,
naming the Company as the beneficiary of such policy. Employee agrees to
cooperate with the Company and take all reasonable actions necessary to obtain
such insurance, such as taking usual and customary physical examinations and
providing true and accurate personal, health related information for any
application at no cost to Employee.


7.13
    Proprietary Information and Invention Assignment Agreement. The terms of the
proprietary information and invention assignment agreement attached hereto as
Exhibit D (the “Proprietary Information and Invention Assignment Agreement”) are
incorporated herein by reference. If there is any conflict between the terms of
the Proprietary Information and Invention Assignment Agreement and the terms of
this Agreement, the terms of this Agreement shall prevail.












[Signatures on Next Page]


IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.


CANCER GENETICS, INC.:


                    
Name:
Title:




EMPLOYEE:


                    
Name: John A. Roberts
Address: 1022 Riverview Lane
West Conshohocken, PA 19428


EXHIBIT A


NOTICE OF GRANT OF 120,000 STOCK OPTIONS VESTING SCHEDULE
Date    Amount Vested


Start - 07/11/2016
2,500
10/11/2016
 
10,000
1/11/2017
 
17,500
4/11/2017
 
25,000
7/11/2017
 
32,500
10/11/2017
 
40,000
1/11/2018
 
47,500
4/11/2018
 
55,000
7/11/2018
 
62,500
10/11/2018
 
70,000
1/11/2019
 
77,500
4/11/2019
 
85,000
7/11/2019
 
92,500
10/11/2019
 
100,000
1/11/2020
 
107,500
4/11/2020
 
115,000
7/11/2020
 
120,000







EXHIBIT B
RELEASE
1.    In exchange for the good and valuable consideration set forth in the
Employment Agreement between the parties, the undersigned individual
(“Releasor”), on his own behalf and on behalf of his heirs, beneficiaries and
assigns, hereby releases and forever discharges Cancer Genetics, Inc. and its
subsidiaries and all of their respective officers and directors, employees,
agents, attorneys, successors and assigns (collectively, “Company Group”), both
individually and in their official capacities, from any and all liability,
claims, demands, actions and causes of action of any type (collectively,
“Claims”) which Releasor has had in the past, now has, or might now have,
through the date of the Releasor’s execution of this Release, in any way
resulting from, arising out of or connected with his employment by Cancer
Genetics, Inc. and its subsidiaries (collectively, “Company”) or its termination
or pursuant to any federal, state or local employment law, regulation or other
requirement (including without limitation, and as each may be amended from time
to time, the Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, the Age Discrimination in Employment Act, (“ADEA”); the
Americans with Disabilities Act, ERISA (excluding COBRA), the Fair Credit
Reporting Act, OSHA, the Genetic Information Nondiscrimination Act, the Family
Medical Leave Act, the Fair Labor Standards Act, the Sarbanes Oxley Act of 2002,
the False Claims Act, the New Jersey Law Against Discrimination, the
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey False Claims Act, ). “Claims” also means any and all actions, charges,
controversies, demands, causes of action, suits, rights, and/or claims
whatsoever for debts, sums of money, wages, salary, severance pay, commissions,
fees, bonuses, unvested stock options, vacation pay, sick pay, fees and costs,
attorneys fees, losses, penalties, damages, including damages for pain and
suffering and emotional harm, arising, directly or indirectly, out of any
promise, agreement, offer letter, contract, understanding, common law, tort,
statutes, and/or regulations.


2.    Excluded from the scope of this Release is (i) any claim or right of
Releasor under any policy or policies of directors and officers liability
insurance maintained by the Company as in effect from time to time; (ii) any
right of or for indemnification or contribution pursuant to contract and/or the
Articles of Incorporation or By­Laws (or other charter documents) of the Company
that Releasor has or hereafter may acquire if any claim is asserted or
proceedings are brought against Releasor including, without limitation, if by
any governmental or regulatory agency, or by any customer, creditor, employee or
shareholder of the Company, or by any self­regulatory organization, stock
exchange or the like, arising out of or related or allegedly related to the
undersigned individual being or having been an officer or employee of the
Company or to any of his actions, inactions or activities as an officer or
employee of the Company; (iii) any rights or claims that may arise after the
date Releaser signs this Agreement; (iv) any claim for workers’ compensation
benefits (but it does apply to, waive and affect claims of discrimination and/or
retaliation on the basis of having made a workers’ compensation claim); (v)
claims for unemployment benefits; (vi) any other claims or rights that by law
cannot be waived in a private agreement between an employer and employee; or
(vii) Releasor’s rights to any vested benefits to which he is entitled under the
terms of the applicable employee benefit plan (the “Excluded Claims”)


3.    This Agreement is not intended to, and shall not, in any way prohibit,
limit or otherwise interfere with:


(a)    Releasor’s protected rights under federal, state or local employment
discrimination laws (including, without limitation, the ADEA and Title VII) to
communicate or file a charge with, or participate in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission (“EEOC”) or
similar federal, state or local government body or agency charged with enforcing
employment discrimination laws. Therefore, nothing herein shall prohibit,
interfere with or limit Releasor from filing a charge with, communicating with
or participating in any manner in an investigation, hearing or proceeding
conducted by, the EEOC or similar federal, state or local agency. However,
Releasor shall not be entitled to any relief or recovery (whether monetary or
otherwise), and Releasor hereby waives any and all rights to relief or recovery,
under, or by virtue of, any such filing of a charge with, or investigation,
hearing or proceeding conducted by, the EEOC or any other similar federal, state
or local government agency relating to any claim that has been released herein;


(b) Releasor’s protected right to test in any court, under the Older Workers
Benefit Protection Act, or like statute or regulation, the validity of the
waiver of rights under ADEA in this Agreement; or


(c) Releasor’s right to enforce the terms of this Agreement and to exercise his
rights relating to any other Excluded Claims.


.    4. Releasor represents and warrants that he has no charges, lawsuits, or
actions pending in his name against any of the Company Group relating to any
claim that has been released in this Agreement. Releasor also represents and
warrants that he has not assigned or transferred to any third party any right or
claim against any of the Company Group that he has released herein. Except with
respect to the Excluded Claims, Releasor covenants and agrees that he will not
report, institute or file a charge, lawsuit or action (or encourage, solicit, or
voluntarily assist or participate in, the reporting, instituting, filing or
prosecution of a charge, lawsuit or action by a third party) against any of the
Company Group with respect to any claim that has been released herein.


5.    Releasor agrees, at the Company’s request, to reasonably cooperate, by
providing truthful information, documents and testimony, in any Company
investigation, litigation, arbitration, or regulatory proceeding regarding
events that occurred during Releasor’s employment with the Company. This may
include, for example, making himself reasonably available to consult with the
Company’s counsel, providing truthful information and documents, and to appear
to give truthful testimony. The Company will, to the extent permitted by
applicable law and court rules, reimburse Releasor for reasonable out-of-pocket
expenses that he incurs in providing any requested cooperation, so long as he
provides advance written notice to the Company of his request for reimbursement
and provides satisfactory documentation of the expenses. Nothing in this section
is intended to, and shall not, preclude or limit Releasor’s protected rights
described in the Excluded Claims.


6.    Releasor confirms that he has returned to the Company any and all Company
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business and/or containing any non-public
information concerning the Company, as well as all equipment, keys, access
cards, credit cards, computers, computer hardware and software, electronic
devices and any other Company property in his possession, custody or control.
Releasor also represents and warrants that he has not retained copies of any
Company documents, materials or information (whether in hardcopy, on electronic
media or otherwise). Releasor also agrees that he will disclose to the Company
all passwords necessary or desirable to enable the Company to access all
information which he has password-protected on any of its computer equipment or
on its computer network or system.


7.    The undersigned individual further acknowledges that he has been advised
by this writing that: (a) his waiver and release in this Release does not apply
to any rights or claims that may arise after the execution date of this Release;
(b) that he is encouraged by Company and has the right to consult with an
attorney prior to executing this Release; (c) he has been provided with up to
twenty­one (21) days to review and consider this Release ; (d) he has seven (7)
days following his execution and delivery of this Release to revoke this
Agreement by so notifying the Company in writing (c/o CEO); and (e) this Release
shall not be effective until the date upon which the this seven (7) day
revocation period has expired unexercised (the “Effective Date”), which shall be
the eighth day after this Release is executed by the undersigned individual.


8.    The Company hereby releases and forever discharges the Releasor and his
heirs, beneficiaries and representatives and assigns, both individually and in
their official capacities, from any and all Claims (defined above) which it has
had in the past, now has, or might now have, through the date of its execution
and delivery of this Release, in any way resulting from, arising out of, or
connected with Releasor’s employment with the Company or separation therefrom.
Company agrees not to take any action that is designed, specifically as to you
or with respect to a class of similarly situated employees, to reduce or
abrogate, or may reasonably be expected to result in an abridgement or
elimination of, any rights of indemnification or contribution available to
Releasor, as described above, or under any such policy or policies of directors
and officers liability insurance, unless any such abridgement or elimination of
rights also is generally applicable to all then-current officers and employees
of the Company. Notwithstanding the foregoing, nothing herein shall constitute a
release by Company against Releasor for fraud, theft, or illegal acts or
omissions.


9.    This Release does not constitute an admission by the Company or by the
undersigned individual of any wrongful action or violation of any federal,
state, or local statute, or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights. This Release is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Release may not be modified or amended
except in a writing signed by both the undersigned individual and a duly
authorized officer of the Company.


10.    This Release will bind the heirs, personal representatives, successors
and assigns of both the undersigned individual and the Company, and inure to the
benefit of both the undersigned individual and the Company and their respective
heirs, successors and assigns. If any provision of this Release is determined to
be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release and the provision in question will be
modified by the court so as to be rendered enforceable. This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the state of New Jersey as applied to contracts made
and to be performed entirely within New Jersey.


CANCER GENETICS, INC.:                EMPLOYEE:


                                                
Name:                            Name: John A. Roberts
Title:








EXHIBIT D


PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT


I (the “Employee”) recognize that Cancer Genetics, Inc., a Delaware corporation
(the “Company”), is engaged in the business of designing, developing,
manufacturing and marketing genetic tests for global cancer diagnosis, prognosis
and prediction; developing and marketing proprietary DNA-based diagnostic kits,
including DNA probes and microarrays; and operating a diagnostic laboratory that
is used to process proprietary lab tests developed by the Company and
conventional cancer testing services (the “Business”). Any company with which
the Company enters into, or seeks or considers entering into, a business
relationship in furtherance of the Business is referred to as a “Business
Partner.”


I understand that as part of my performance of duties as an employee of the
Company (the “Employment”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company. I further understand that
my Employment creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company’s anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or (4)
related, applicable or useful to the business of any partner, client or customer
of the Company, which may be made known to me or learned by me during the period
of my Employment.


For purposes of this Agreement, the following definitions apply: “Proprietary
Information” shall mean information relating to the Business or the business of
any Business Partner and generally unavailable to the public that has been
created, discovered, developed or otherwise has become known to the Company or
in which property rights have been assigned or otherwise conveyed to the Company
or a Business Partner, which information has economic value or potential
economic value to the business in which the Company is or will be engaged.
Proprietary Information shall include, but not be limited to, trade secrets,
processes, formulas, writings, data, know-how, negative know-how, improvements,
discoveries, developments, designs, inventions, techniques, technical data,
patent applications, customer and supplier lists, financial information,
business plans or projections and any modifications or enhancements to any of
the above. Proprietary Information does not include, and the restrictions upon
use and disclosure of Proprietary Information shall not apply to, information
that: (1) is now in the public domain or subsequently enters the public domain
through no breach of this Agreement, or (2) I lawfully receive from any third
party without restriction as to use or confidentiality, or (3) is independently
developed by me, or for me by others.


“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, negative know-how, writings, graphics and other data, whether or not
patentable or registrable under patent, copyright or similar statutes, that are
related to or useful in the business or future business of the Company or its
Business Partners or result from use of premises or other property owned, leased
or contracted for by the Company.
 
As part of the consideration for my Employment or continued Employment, as the
case may be, and the compensation received by me from the Company from time to
time, I hereby agree as follows:


1.    Proprietary Information and Inventions. All Proprietary Information and
Inventions related to the Business shall be the sole property of the Company and
its assigns, and the Company or its Business Partners, as the case may be, and
their assigns shall be the sole owner of all patents, trademarks, service marks,
copyrights and other rights (collectively referred to herein as “Rights”)
pertaining to Proprietary Information and Inventions. I hereby assign to the
Company, any rights I may have or acquire in Proprietary Information or
Inventions or Rights pertaining to the Proprietary Information or Inventions
which Rights arise in the course of my Employment. I further agree as to all
Proprietary Information or Inventions to which Rights arise in the course of my
Employment to reasonably assist the Company or any person designated by it in
every proper way (but at the Company’s sole expense) to obtain and, from time to
time, enforce Rights relating to said Proprietary Information or Inventions in
any and all countries. I will execute all truthful and accurate documents
reasonably necessary for use in applying for, obtaining and enforcing such
Rights in such Proprietary Information or Inventions as the Company may desire,
together with any assignments thereof to the Company or persons designated by
it. My obligation to assist the Company or any person designated by it in
obtaining and enforcing Rights relating to Proprietary Information or Inventions
shall continue beyond the cessation of my Employment (“Cessation of my
Employment”). I hereby acknowledge that all original works of authorship that
are made by me (solely or jointly with others) within the scope of my Employment
and which are protectable by copyright are “works for hire” as that term is
defined in the United States Copyright Act (17 USCA, Section 101).


2.    Confidentiality. At all times, both during my Employment and after the
Cessation of my Employment, whether the cessation is voluntary or involuntary,
for any reason or no reason, or by disability, I will keep in strictest
confidence and trust all Proprietary Information, and I will not disclose or use
or permit the use or disclosure of any Proprietary Information or Rights
pertaining to Proprietary Information, or anything related thereto, without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company or as required by law or
requested by any governmental agency or court of competent jurisdiction. I
recognize that the Company has received and in the future will receive from
third parties (including Business Partners) their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information. I agree that I owe the Company and such
third parties (including Business Partners), during my Employment and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence, and I will not disclose or use or permit the use or
disclosure of any such confidential or Proprietary Information without the prior
written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company consistent with the Company’s
agreement with such third party.


3.    Noncompetition and Nonsolicitation. (See also Section 5.2 of Employment
Agreement)
A.    At all times both during my employment and upon the termination of my
employment, I agree that for the twelve (12) month period following the
Termination Event:


(i)
    I will not directly, whether as an individual, employee, director,
consultant or advisor, or in any other capacity whatsoever other than a passive
investor, provide services to any person, firm, corporation or other business
enterprise which is involved in the business of development, marketing or
providing a diagnostic service offering of proprietary DNA probes or microarrays
or next generation sequencing to cancer researchers or physician practitioners
or biotech and pharma companies that serve the cancer markets and categories in
direct competition with the Company (“Competitive Engagements”), unless I obtain
the Company’s prior written consent.


(ii)
    I will not directly or indirectly solicit any individual to leave the
Company’s then full­time employ, for any reason, to join or be employed by any
employer that then employs me as an employee, director, consultant or advisor.


(iii)
    I will not directly or indirectly induce any provider, agent, customer,
supplier, distributor, or licensee of the Company to cease doing business with
the Company or to breach its agreement with the Company.


(b)
    I acknowledge that monetary damages may not be sufficient to compensate the
Company for any economic loss, which may be incurred by reason of breach of the
restrictive covenants set forth herein. Accordingly, in the event of any such
breach, the Company shall, in addition to any remedies available to the Company
at law, be entitled to seek equitable relief in the form of an injunction,
precluding me from continuing to engage in such breach, without the need to post
a bond or other security.


(c)
    If any restriction set forth herein is held to be unreasonable, then the
parties agree, and hereby submit, to the reduction and limitation of such
prohibition to such area or period as shall be deemed reasonable.




4.    Delivery of Company Property and Work Product. In the event of the
Cessation of my Employment, I will deliver to the Company all biological and
chemical materials, devices, records, sketches, reports, memoranda, notes,
proposals, lists, correspondence, equipment, documents, photographs, photostats,
negatives, undeveloped film, drawings, specifications, tape recordings or other
electronic recordings, programs, data, marketing material and other materials or
property of any nature belonging to the Company or its clients or customers,
which property is then in existence, and I will not take with me, or allow a
third party to take, any of the foregoing or any reproduction of any of the
foregoing.


5.    No Conflict. I represent to the best of my knowledge that my performance
of all the terms of this Agreement and the performance of my duties for the
Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
Employment. I have not entered into, and I agree that I will not enter into, any
agreement, either written or oral, in conflict herewith.


6.    No Use of Confidential Information. I represent to the best of my
knowledge that I have not brought and will not bring with me to the Company or
use in my Employment any materials or documents of a former employer, or any
person or entity for which I have acted as an independent contractor or
consultant, that are not generally available to the public, unless I have
obtained written authorization from any such former employer, person or firm for
their possession and use. I understand and agree that, in my service to the
Company, I am not to breach any obligation of confidentiality that I have to
former employers or other persons.


7.    Equitable Relief. I acknowledge that in the event of my violation or of
the terms of this Agreement, I expressly agree that the Company shall be
entitled to seek, in addition to damages and any other remedies provided by law,
an injunction or other equitable remedy respecting such violation or continued
violation by me without being required to post a bond or other security.


8.    Severability. If any provision of this Agreement shall be determined by
any court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to the extent permitted by
law. All provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect the remaining
provisions.


9.
Miscellaneous. This Agreement shall be governed by and construed under the laws
of the State of New Jersey applied to contracts made and performed wholly within
such state. No implied waiver of any provision within this Agreement shall arise
in the absence of a waiver in writing, and no waiver with respect to a specific
circumstance, event or occasion shall be construed as a continuing waiver as to
similar circumstances, events or occasions. This Agreement, together with the
employment agreement (if any) between the Company and myself, contains the sole
and entire agreement and understanding between the Company and myself with
respect to the subject matter hereof and supersedes and replaces any prior
agreements to the extent any such agreement is inconsistent herewith. This
Agreement can be amended, modified, released or changed in whole or in part only
by a written agreement executed by the Company and myself. This Agreement shall
be binding upon me, my heirs, executors, assigns and administrators, and it
shall inure to the benefit of the Company and each of its successors or assigns.
This Agreement shall be effective as of the first day of my being retained to
render services to the Company, even if such date precedes the date I sign this
Agreement.



IN WITNESS WHEREOF, I have caused the Proprietary Information and Inventions
Agreement to be signed on the date written below.




Signed:                     


Name:


Date:




.